DETAILED ACTION
Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown 4,080,522.
Brown discloses, regarding claim 1, a method for controlling a linear pump, the linear pump being flow controlled by a signal, wherein the method comprises: applying a known voltage to a solenoid coil 18 of the linear pump 10 for a predetermined time period (substantially broad), measuring a current consumption of the solenoid coil 18 during the predetermined time period, and adjusting the signal based on the measured current consumption (see col. 3, lines 39-43); Re claim 5, wherein the steps of the method are conducted before a refueling is started in the fuel dispensing unit (this could clearly be the case; see abstract); Re claim 6, wherein the steps of the method are conducted during operation of the fuel dispensing unit (this could clearly be the case; see abstract).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinschke 8,057,190.
Reinschke discloses, regarding claim 1, a method for controlling a linear pump, the linear pump being flow controlled by a signal, wherein the method comprises: applying a known voltage to a solenoid coil (see 9) of the linear pump for a predetermined time period (substantially broad), measuring a current consumption of the solenoid coil during the predetermined time period (see col. 3, lines 47-51), and adjusting the signal based on the measured current consumption (see claim 9); Re claim 4, wherein the predetermined time period is based on a duration of at least one cycle of a current consumption curve obtained from the signal (see col. 4, lines 36-59 and col. 5, lines 4-18).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong 7,408,310.
Hong discloses, regarding claim 1, a method for controlling a linear pump, the linear pump being flow controlled by a signal, wherein the method comprises: applying a known voltage to a solenoid coil of the linear pump for a predetermined time period (substantially broad), measuring a current consumption of the solenoid coil (via 110) during the predetermined time period (see col. 4, lines 27-29), and adjusting the signal based on the measured current consumption (via 130 and subsequently 180; see col. 7, lines 31-67); Re claim 9, wherein the signal is a pulse width modulation signal (see 180).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brown 4,080,522 in view of Taguchi 6,681,583.
Brown discloses the invention as discussed above, as well as a temperature compensator 84 which responds to ambient temperatures and generates a signal for control as a function of said ambient temperature (see col. 3, lines 43-46). However, Brown does not disclose calculating a resistance of the solenoid coil based on the current consumption, and converting the calculated resistance into a temperature based on which the signal is adjusted.
Taguchi teaches a method for controlling a linear solenoid, wherein the method comprises: applying a known voltage to a solenoid coil 10 for a predetermined time period, measuring a current consumption of the solenoid coil 10 during the predetermined time period (via 12), and adjusting the signal based on the measured current consumption (see claim 1); regarding claim 2, further comprising calculating a resistance of the solenoid coil 10 based on the current consumption, and converting the calculated resistance into a temperature based on which the signal is adjusted (see col. 3, lines 9-15); regarding claim 3, wherein the signal is adjusted per an algorithm in a control unit 3 based on the measured current consumption or the calculated resistance or temperature (see Fig. 2a and 2b).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the operation of Brown by calculating a resistance of the solenoid coil based on the current consumption, and converting the calculated resistance into a temperature based on which the signal is adjusted, as taught by Taguchi, in order to more efficiently control and protect the fuel pump without the need for a temperature sensor (see Taguchi, col. 1, lines 41-52).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746